Citation Nr: 0510754	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from April 1999 and August 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The appellant, the 
surviving spouse of a veteran who had honorable active 
service from November 1940 to July 1945 and died in March 
1999, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In August 2003 
the case was returned to the RO for additional development 
and the case has been subsequently returned to the Board for 
final appellate review.


FINDINGS OF FACT

1.  The veteran's Certificate of Death (as amended) indicates 
that he died on March [redacted], 1999, of respiratory arrest; 
pneumonia and anxiety disorder were listed as underlying 
causes of death.

2.  At the time of his death, service connection was in 
effect for psychoneurosis, anxiety neurosis with 
hypochondriasis, rated as 50 percent disabling.

3.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.

4.  The veteran was not evaluated as permanently and totally 
disabled for a period of 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 1999 and 
August 2000 rating decisions, as well as the Statement of the 
Case and the Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations 
and the reasons her claim was denied.  In addition, letters 
sent to the appellant dated in April 2004 and September 2004 
specifically notified the appellant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the April 2004 and September 2004 letters 
essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant is represented, and has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private medical records identified by the 
appellant.  In addition, the BVA obtained a medical opinion 
to assist in answering the medical question presented in this 
appeal.  The appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal, and the Board would observe that after 
receiving the September 2004 VCAA letter, the appellant has 
essentially indicated that she had nothing else to add to her 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.  Simply put, the record is complete 
and the matter is ready for appellate review.  

The veteran's Certificate of Death (as amended) indicates 
that he died on March [redacted], 1999, of respiratory arrest; 
pneumonia and anxiety disorder were listed as underlying 
causes of death.  The appellant contends that the veteran's 
anxiety disability prevented him from functioning properly 
and caused him to neglect his health and succumb to 
pneumonia.

The veteran's service medical records reflect diagnoses of 
respiratory conditions including sinusitis and bronchitis; 
the service medical records reflect no diagnoses or 
complaints of pneumonia or heart disease.  Medical records 
dated in 1998 document the veteran's treatment for heart 
disease and pneumonia.

In an April 1999 letter, the veteran's private physician 
(R.A.L., D.O.) stated as follows:

I feel a lot of [the veteran's] problems 
later in life were affected secondary to 
his anxiety.  His inability to eat and 
his weight loss attributed to his over 
all cardiac and pulmonary problems which 
resulted in his death.

In a letter also dated in April 1999, another private 
physician (K.D.C., M.D.) remarked as follows:

[The veteran] had a significant anxiety 
component in his ongoing general health 
and this was an aggravating exacerbating 
factor in his terminal cardiac problems.  
Anxiety neurosis was a factor in his 
inability to eat and to respond to 
medication and therapy and was a factor 
in his terminal status.

In October 2000, the veteran's private physician (R.A.L., 
D.O.) elaborated on his earlier statement as follows:

I have known and treated [the veteran] 
for many years before his untimely death 
on March [redacted], 1999.  His death certificate 
may have been diagnosed with pneumonia, 
but there were many contributory factors 
that led up to his final death.

For 15 years [the veteran] had multiple 
anxiety problems, both with his sleeping 
and his daily life.  He was on multiple 
medicines for his anxiety related 
problems.

His anxiety and emotional status led to 
his coronary artery disease which brought 
on the triple by-pass surgery which he 
never overcame.  This led to his 
aspiration pneumonia which caused his 
death.

In September 2004 the RO requested an opinion from a VA 
physician that addressed the appellant's contentions in this 
case.  In a November 2004 opinion a VA physician indicated 
that he had reviewed the veteran's claims file in detail.  At 
the end of his report the VA physician remarked as follows:

After thorough evaluation of all 
available records, it is the opinion of 
this examiner that veteran's death was 
due to pneumonia as stated in the death 
certificate, which followed and was a 
result most likely of the major cardiac 
surgery.  Echocardiogram prior to death 
reported global ventricular dysfunction 
and chest fluid was removed indicating 
congestive heart failure.  The coronary 
artery disease was not etiologically 
related to his chronic anxiety with 
hypochondriasis, but most likely due to 
coronary artery stenosis from 
hyperlipidemia and other factors.

This veteran survived to within 3 months 
of his 80th birthday in spite of his 
neurosis, hypochondriasis condition.  It 
was only following major heart surgery 
complicated by his inability to swallow 
that he developed pneumonia, which was 
the direct cause of death.  It is the 
opinion of this examiner after reviewing 
all available records that the long 
standing neurosis was not likely a 
significant factor resulting in the 
patient's death.  Also, the neurosis was 
not likely a significant factor in the 
development of his coronary disease, 
which was most likely due to 
hyperlipidemia, and other factors unknown 
to this examiner.

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principle or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principle cause 
of death is one which singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to caused death or 
aided or lent assistance to the production of death.  A 
contributory cause of death is inherently one not related to 
the principle cause but one that contributed substantially or 
materially, combined to cause death or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including heart disease, if manifest to a 
compensable degree within one year after active service.  38 
C.F.R. §§ 3.307, 3.309.

At the outset the Board notes that the respiratory arrest, 
pneumonia, and heart disease which caused or led to the 
veteran's death were not manifested during service or within 
one year of separation from service, and the appellant does 
not contend that either was the case.  Although not listed as 
a cause of death on the veteran's death certificate, it 
appears that all three physicians who provided opinions in 
this case have indicated that the veteran's heart problems 
played a significant role in the veteran's death.

The question in this case then becomes whether the veteran's 
anxiety disability caused his heart problems, pneumonia, or 
respiratory arrest that led to his demise.  On this question 
there are three medical opinions, two of which support the 
appellant's contentions and one that does not.  The law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the medical 
evidence of record).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

With these considerations in mind, the Board finds that the 
statements from the two private physicians have less 
probative value than the November 2004 opinion from the VA 
physician.  The private physician opinions are essentially 
bare conclusions asserting that the veteran's anxiety 
disability led to a general, over-all deterioration of his 
physical condition.  No support or rationale was offered for 
any alleged relationship between the veteran's anxiety 
disability and his heart disease.  The November 2004 VA 
opinion, on the other hand, provided a rationale supported by 
clinical findings.  Further, the Board observes that the 
November 2004 VA opinion includes an exhaustive recitation of 
the veteran's medical history.  Greater probative weight is 
assigned to the VA opinion because the physician pointed to 
specific clinical findings contained in the evidence of 
record, in particular, a link between the veteran's heart 
disease and hyperlipidemia.  As such, the Board finds that 
the VA opinion has greater probative value than the bare 
conclusions from the private physicians (neither of the 
private medical opinions are accompanied by any clinical 
findings in the record).

The veteran's certificate of death originally listed only 
pneumonia as the cause of death.  The veteran's death 
certificate, as amended, indicates that anxiety disorder is 
listed as an underlying cause of death.  The Board notes that 
the veteran's amended death certificate appears to have been 
certified by one of the private physicians who's opinion, 
along with the amended death certificate, has already been 
considered in this decision.

The Board has also reviewed the appellant's own statements 
submitted in support of her claim.  While the Board 
acknowledges the appellant's belief in a causal connection 
between the veteran's death and his service, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In short, the board finds that the preponderance of the 
evidence is against the appellant's claim, and service 
connection for the cause of the veteran's death is not 
warranted.  In reviewing the foregoing, the Board has been 
cognizant of the "benefit of the doubt" rule, but there is 
not such an approximate balance of the positive evidence and 
the negative evidence to otherwise permit a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  DIC under 38 U.S.C.A. § 1318

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it is required that the veteran had been in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability that was continuously rated 
totally disabling, on a schedular or unemployability basis, 
for a period of 10 or more years immediately preceding his 
death; or, if rated totally disabling for a lesser period, 
was so rated continuously for a period of not less than five 
years from the date of the veteran's discharge or release 
from active duty.  38 U.S.C.A. § 1318(b).

At the time of the veteran's death, service connection was in 
effect for psychoneurosis, anxiety neurosis with 
hypochondriasis, rated as 50 percent disabling.  The 50 
percent rating for the veteran's anxiety disability was last 
addressed prior to the veteran's death in a September 1975 
confirmed rating decision, and the veteran did not express 
disagreement with the September 1975 determination, and the 
appellant has not alleged that the September 1975 confirmed 
rating decision contained clear and unmistakable error.

Based on the foregoing, the Board finds that the veteran was 
not in receipt of, or entitled to receive, compensation for a 
service-connected disability at the total disability rating 
continuously for 10 years immediately preceding his death.  
As such, the appellant's claim must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


